Name: Commission Implementing Regulation (EU) NoÃ 812/2012 of 12Ã September 2012 amending Council Regulation (EC) NoÃ 747/2001 as regards tariff quotas of the Union for certain agricultural and processed agricultural products originating in Morocco
 Type: Implementing Regulation
 Subject Matter: Africa;  tariff policy;  trade;  plant product;  beverages and sugar;  international trade
 Date Published: nan

 13.9.2012 EN Official Journal of the European Union L 247/7 COMMISSION IMPLEMENTING REGULATION (EU) No 812/2012 of 12 September 2012 amending Council Regulation (EC) No 747/2001 as regards tariff quotas of the Union for certain agricultural and processed agricultural products originating in Morocco THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1), and in particular Article 5(1)(b) thereof, Whereas: (1) An Agreement has been concluded in the form of an Exchange of Letters between the European Union and the Kingdom of Morocco concerning reciprocal liberalisation measures on agricultural products, processed agricultural products, fish and fishery products, the replacement of Protocols 1, 2 and 3 and their Annexes and amendments to the euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (the Agreement) (2). The Agreement was approved on behalf of the Union by Council Decision 2012/497/EU (3). (2) The Agreement provides for new tariff quotas for agricultural and processed agricultural products originating in Morocco. It also provides for changes to existing tariff quotas for those products that are laid down in Regulation (EC) No 747/2001. (3) Furthermore, the Agreement no longer provides for tariff concessions applicable in the framework of reference quantities that are laid down in Regulation (EC) No 747/2001. (4) It is necessary to implement the new tariff quotas, the changes to the existing tariff quotas and the end of reference quantities, as provided for in the Agreement. Regulation (EC) No 747/2001 should therefore be amended accordingly. (5) For the purpose of calculating the tariff quotas for the first year of application, provision should be made, in accordance with the Agreement, that the volumes of the tariff quotas for which the quota period began prior to the date of entry into force of the Agreement should be reduced by a proportion relating to that part of the period which had elapsed before that date. (6) The monthly use of the additional tariff quota that applies from 1 November to 31 May for imports into the European Union of fresh or chilled tomatoes originating in Morocco should, in accordance with the Agreement, be limited to 30 % of its initial volume of 28 000 tonnes net weight. (7) As the Agreement enters into force on 1 October 2012, this Regulation should apply from that date. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 747/2001 is amended as follows: (1) Article 3a is replaced by the following: Article 3a Special provisions for the tariff quotas for tomatoes originating in Morocco 1. For tomatoes of CN code 0702 00 00 placed into free circulation in every period from 1 October to 31 May (hereinafter marketing year ), drawings on the monthly tariff quotas laid down in Annex II under order number 09.1104 from 1 October to 31 December and from 1 January to 31 March respectively, shall be stopped each year on 15 January and on the second working day in the Commission following 1 April. On the following working day in the Commission, the Commission services will determine the unused balance of each of these tariff quotas and will make available that unused balance within the additional tariff quota applicable for that marketing year under the order number 09.1112. From the dates on which the monthly tariff quotas are stopped, any retroactive drawings from any of the stopped monthly tariff quotas applicable during the months of November, December and January to March, and any returns of unused volumes to any of the stopped monthly tariff quotas shall be made on the additional tariff quota applicable under the order number 09.1112 for that marketing year. Detailed provisions for the management of the tariff quota under order number 09.1112 are included under paragraph 2. 2. The monthly use of the additional tariff quota laid down in Annex II under order number 09.1112 for the period from 1 November to 31 May for tomatoes of CN code 0702 00 00 originating in Morocco placed into free circulation in the European Union shall be limited to 30 % of its initial volume of 28 000 tonnes net weight. The tariff quota under order number 09.1112 shall be managed as a parent tariff quota with seven monthly sub-tariff quotas applicable under the order number 09.1193. The benefit from this tariff concession can be granted only by declaring the order number 09.1193.; (2) Annex II is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 109, 19.4.2001, p. 2. (2) OJ L 241, 7.9.2012, p. 4. (3) OJ L 241, 7.9.2012, p. 2. ANNEX ANNEX II MOROCCO Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist in accordance with Commission Implementing Regulation (EU) No 1006/2011(OJ L 282, 28.10.2011, p. 1). Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. Tariff quotas Order No CN code TARIC sub-division Description of goods Quota period Quota volume (in tonnes net weight) Quota duty 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.10 to 31.10.2012 13 350 Exemption (1) (2) From 1.10 to 31.10.2013 13 800 From 1.10 to 31.10.2014 14 250 From 1.10 to 31.10.2015 and for each period thereafter from 1.10 to 31.10 14 700 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.11 to 30.11.2012 34 900 Exemption (1) (2) From 1.11 to 30.11.2013 36 100 From 1.11 to 30.11.2014 37 300 From 1.11 to 30.11.2015 and for each period thereafter from 1.11 to 30.11 38 500 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.12 to 31.12.2012 39 450 Exemption (1) (2) From 1.12 to 31.12.2013 40 800 From 1.12 to 31.12.2014 42 150 From 1.12 to 31.12.2015 and for each period thereafter from 1.12 to 31.12 43 500 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.1 to 31.1.2013 39 450 Exemption (1) (2) From 1.1 to 31.1.2014 40 800 From 1.1 to 31.1.2015 42 150 From 1.1 to 31.1.2016 and for each period thereafter from 1.1 to 31.1 43 500 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.2 to 28.2.2013 39 450 Exemption (1) (2) From 1.2 to 28.2.2014 40 800 From 1.2 to 28.2.2015 42 150 From 1.2 to 29.2.2016 and for each period thereafter from 1.2 to 28/29.2 43 500 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.3 to 31.3.2013 39 450 Exemption (1) (2) From 1.3 to 31.3.2014 40 800 From 1.3 to 31.3.2015 42 150 From 1.3 to 31.3.2016 and for each period thereafter from 1.3 to 31.3 43 500 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.4 to 30.4.2013 20 700 Exemption (1) (2) From 1.4 to 30.4.2014 21 400 From 1.4 to 30.4.2015 22 100 From 1.4 to 30.4.2016 and for each period thereafter from 1.4 to 30.4 22 800 09.1104 0702 00 00 Tomatoes, fresh or chilled From 1.5 to 31.5.2013 6 250 Exemption (1) (2) From 1.5 to 31.5.2014 6 500 From 1.5 to 31.5.2015 6 750 From 1.5 to 31.5.2016 and for each period thereafter from 1.5 to 31.5 7 000 09.1112 (3) 0702 00 00 Tomatoes, fresh or chilled From 1.11.2012 to 31.5.2013 and for each period thereafter from 1.11 to 31.5 28 000 Exemption (1) (2) 09.1100 0703 20 00 Garlic, fresh or chilled From 1.10 to 31.12.2012 375 Exemption From 1.1 to 31.12.2013 and for each year thereafter 1 500 09.1137 0707 00 05 Cucumbers, fresh or chilled From 1.11.2012 to 31.5.2013 15 000 Exemption (1) (4) From 1.11.2013 to 31.5.2014 15 450 From 1.11.2014 to 31.5.2015 15 900 From 1.11.2015 to 31.5.2016 16 350 From 1.11.2016 to 31.5.2017 and for each period thereafter from 1.11 to 31.5 16 800 09.1133 0709 93 10 Courgettes, fresh or chilled From 1.10.2012 to 20.4.2013 50 000 Exemption (1) (5) From 1.10.2013 to 20.4.2014 51 500 From 1.10.2014 to 20.4.2015 53 000 From 1.10.2015 to 20.4.2016 54 500 From 1.10.2016 to 20.4.2017 and for each period thereafter from 1.10 to 20.4 56 000 09.1130 ex 0805 20 10 05 Clementines, fresh From 1.11.2012 to 28.2.2013 and for each period thereafter from 1.11 to 28/29.2 175 000 Exemption (1) (6) 09.1118 0810 10 00 Strawberries, fresh From 1.4 to 30.4.2013 and for each period thereafter from 1.4 to 30.4 3 600 Exemption 09.1101 0810 10 00 Strawberries, fresh From 1.5 to 31.5.2013 and for each period thereafter from 1.5 to 31.5 1 000 6,4 MIN 1,2 EUR/100 kg/net 09.1103 1702 50 00 Chemically pure fructose From 1.10 to 31.12.2012 150 Exemption From 1.1 to 31.12.2013 and for each year thereafter 600 (1) The exemption applies only to the ad valorem part of the duty. (2) Within this tariff quota, the specific duty provided in the European Unions list of concessions to the WTO is reduced to zero, if the entry price is not less than EUR 461/tonne, being the entry price agreed between the European Union and Morocco. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs quota duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. (3) To limit the monthly use of this tariff quota to 8 400 tonnes net weight, it is managed as a parent tariff quota with seven monthly sub-tariff quotas applicable under the order number 09.1193. The benefit from this tariff quota is applied for by declaring solely the order number of the sub-tariff quota 09.1193. (4) Within this tariff quota, the specific duty provided in the European Unions list of concessions to the WTO is reduced to zero, if the entry price is not less than EUR 449/tonne, being the entry price agreed between the European Union and Morocco. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs quota duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. (5) Within this tariff quota, the specific duty provided in the European Unions list of concessions to the WTO is reduced to zero, if the entry price is not less than:  EUR 424/tonne from 1 October to 31 January and from 1 to 20 April, being the entry price agreed between the European Union and Morocco,  during the period from 1 February to 31 March the WTO  entry price of EUR 413/tonne which is more favourable than the agreed entry price shall apply. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs quota duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply. (6) Within this tariff quota, the specific duty provided in the European Unions list of concessions to the WTO is reduced to zero, if the entry price is not less than EUR 484/tonne, being the entry price agreed between the European Union and Morocco. If the entry price for a consignment is 2, 4, 6 or 8 % lower than the agreed entry price, the specific customs quota duty shall be equal respectively to 2, 4, 6 or 8 % of this agreed entry price. If the entry price of a consignment is less than 92 % of the agreed entry price, the specific customs duty bound within the WTO shall apply.